Citation Nr: 0118729	
Decision Date: 07/18/01    Archive Date: 07/24/01

DOCKET NO.  00-14 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals 
of left hand fracture with surgical repair of the middle, 
ring, and little fingers.


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


REMAND

The veteran had active service from January 1998 to October 
1999.

The veteran has service-connected disability from residuals 
of left hand fracture with surgical repair of the middle, 
ring, and little fingers which is currently rated 20 percent.  
He was afforded a VA examination in November 1999, during 
which X-rays were taken of his left hand.  According to the 
examination report, the X-ray film was misplaced prior to 
being evaluated by a radiologist.  The veteran was 
rescheduled for another left hand X-ray but failed to report 
for the examination.

In a supplemental statement of the case provided to the 
veteran in July 2000, a regional office (RO) rating 
specialist noted that the veteran had failed to report for 
the rescheduled X-ray examination and stated that 
"[e]vidence expected from this examination which might have 
been material to the outcome of this claim could not be 
considered."

In August 2000, the veteran submitted a copy of an X-ray 
consultation report directly to the RO and requested that 
such evidence be considered.  The file contains no indication 
that such evidence was considered by the RO, as there is no 
subsequent supplemental statement of the case.

The Board finds that it may be prejudicial to the veteran for 
the Board to consider evidence which has not first been 
considered by the RO.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Therefore, a remand of this matter is necessary to 
allow the RO to consider the evidence submitted by the 
veteran.

Pursuant to this remand, the RO may be scheduling a 
Department of Veterans Affairs (VA) examination.  The veteran 
is hereby notified that it is his responsibility to report 
for the examination and to cooperate in the development of 
the claim, and that the consequences of failure to report for 
a VA examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655 (2000).

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have recently treated the veteran for 
his service-connected left hand 
disability.  The RO should take all 
necessary steps to obtain any pertinent 
records which are not currently part of 
the claims folder and associate them with 
the claims folder.

2.  When this development is completed, 
the RO should undertake such further 
development as is warranted.  If the RO 
deems another orthopedic examination 
necessary in order to evaluated the 
veteran's left had disability, such an 
examination should be conducted.  The 
claims folder should be made available to 
and reviewed by the examiner.  All 
indicated tests and diagnostic studies 
should be performed.

3.  If the appellant or his 
representative, if any, has or can obtain 
evidence that supports his claim, such 
evidence must be submitted to the RO.  In 
particular, he should submit medical 
evidence that shows that his left hand 
disability is worse than it was described 
in the report of the November 1999 VA 
examination.

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

5.  After the development of the claim 
has been completed, the RO should again 
review the record and readjudicate the 
claims.  If any benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




